DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/4/2020. Claims 1-16 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 6/4/2020. The assignee of record is NEC Laboratories Europe GmbH. The listed inventor(s) is/are: Cirillo, Flavio; Cheng, Bin.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 4-5, 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7-12, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyvet et al. (US 20170250877 A1, published 8/31/2017; hereinafter Sey) in view of Zapata-Petrov et al. (US 10878403 B1, filed 10/18/2017; hereinafter Zap).
For Claim 1, Sey teaches a method of controlling data usage in a distributed environment among multiple entity domains, the method comprising the steps of: 
receiving, in a local entity domain, a data consuming application comprising or identifying at least a first analytics task, wherein the first analytics task processes one or more data inputs to produce first output data (Sey ¶ 0037 said node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager); 
determining availability of the one or more data inputs (Sey ¶ 0079 it may receive, in real time, resource consumption samples or resource availability samples from a policy monitor that may be responsible for sampling resource consumption per analytics task); 
interpreting one or more data usage policies to determine atomic actions to be executed (Sey ¶ 0037 node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager), 
executing the atomic actions, wherein the atomic actions include dispatching the first analytics task to the remote entity domain for remote execution of the first analytics task and receiving the first output data of the first analytics task from the remote entity domain (Sey ¶ 0142 The method may further comprise sampling 414, by a policy monitor 404, of resource utilization of the analytics task, transmitting 416, by the policy monitor, information about the resource utilization to the node manager; and comparing 418, by the node manager the resource utilization being sampled and resources entitled to the analytics application in the first network node.).
Sey does not explicitly teach wherein at least one of the data usage policies indicates that one of the data inputs for the first analytics task must remain in a remote entity domain.
However, Zap teaches wherein at least one of the data usage policies indicates that one of the data inputs for the first analytics task must remain in a remote entity domain (Zap Col 10 Lns 23-26 The analytics server may not be authorized to share this confidential information with any computing device other than the second database (e.g., database 250 illustrated in FIG. 2)).
Zap and Sey are analogous art because they are both related to usage policies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the analytics server of Zap with the system of Sey because it would limit sharing of confidential information (Zap Col 10 Lns 23-26).
For Claim 6, Sey-Zap teaches the method of claim 1, further including retrieving or accessing the one or more data usage policies from a policies management component or node (Sey ¶ 0079, 0142, 0162).
For Claim 9, Sey teaches a method of controlling data usage in a distributed environment among multiple entity domains, the method comprising the steps of: 
receiving, in a local entity domain, an instruction to instantiate a first analytics task, wherein the first analytics task processes one or more data inputs to produce first output data (Sey ¶ 0037 said node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager), the first analytic task having been dispatched to the local entity domain by a remote entity domain (Sey ¶ 0142 The method may further comprise sampling 414, by a policy monitor 404, of resource utilization of the analytics task, transmitting 416, by the policy monitor, information about the resource utilization to the node manager; and comparing 418, by the node manager the resource utilization being sampled and resources entitled to the analytics application in the first network node.)
instantiating the first analytics task in the local entity domain (Sey ¶ 0037 node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager); and 
executing the first analytics task in the local entity domain to produce the first output data; and sending the first output data to the remote entity domain (Sey ¶ 0142 The method may further comprise sampling 414, by a policy monitor 404, of resource utilization of the analytics task, transmitting 416, by the policy monitor, information about the resource utilization to the node manager; and comparing 418, by the node manager the resource utilization being sampled and resources entitled to the analytics application in the first network node.).
Sey does not explicitly teach the first analytic task having been dispatched to the local entity domain by a remote entity domain based on an interpretation of a data usage policy created in the local entity domain indicating that one of the data inputs for the first analytics task must remain in the local entity domain.
However, Zap teaches the first analytic task having been dispatched to the local entity domain by a remote entity domain based on an interpretation of a data usage policy created in the local entity domain indicating that one of the data inputs for the first analytics task must remain in the local entity domain (Zap Col 10 Lns 23-26 The analytics server may not be authorized to share this confidential information with any computing device other than the second database (e.g., database 250 illustrated in FIG. 2)).
Zap and Sey are analogous art because they are both related to usage policies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the analytics server of Zap with the system of Sey because it would limit sharing of confidential information (Zap Col 10 Lns 23-26).
For Claim 12, Sey teaches a data usage control system, comprising: 
a first entity domain comprising a first trusted environment entity (Sey Figs. 1a-1b); and 
a second entity domain comprising a second trusted environment entity (Sey Figs. 1a-1b); 
wherein the first trusted environment entity is configured to: 
receive, from a first data consumer associated in the first entity domain, a data consuming application comprising or identifying at least a first analytics task, wherein the first analytics task processes one or more data inputs to produce first output data (Sey ¶ 0037 said node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager);
determine availability of the one or more data inputs (Sey ¶ 0079 it may receive, in real time, resource consumption samples or resource availability samples from a policy monitor that may be responsible for sampling resource consumption per analytics task);
interpret one or more data usage policies to determine atomic actions to be executed (Sey ¶ 0037 node policy agent is adapted to obtain a policy for entitling resources to said analytics application, wherein the policy is based on the analytics task and on a SLA, for the first service, and to transmit said policy to the node manager); and 
execute the atomic actions, wherein the atomic actions include dispatching the first analytics task to the second entity domain for remote execution of the first analytics task and receiving the first output data of the first analytics task from the second entity domain (Sey ¶ 0142 The method may further comprise sampling 414, by a policy monitor 404, of resource utilization of the analytics task, transmitting 416, by the policy monitor, information about the resource utilization to the node manager; and comparing 418, by the node manager the resource utilization being sampled and resources entitled to the analytics application in the first network node.).
Sey does not explicitly teach wherein at least one of the data usage policies indicates that one of the data inputs for the first analytics task must remain in the second entity domain.
However, Zap teaches wherein at least one of the data usage policies indicates that one of the data inputs for the first analytics task must remain in the second entity domain (Zap Col 10 Lns 23-26 The analytics server may not be authorized to share this confidential information with any computing device other than the second database (e.g., database 250 illustrated in FIG. 2)).
Zap and Sey are analogous art because they are both related to usage policies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the analytics server of Zap with the system of Sey because it would limit sharing of confidential information (Zap Col 10 Lns 23-26).
For Claim 7, Sey-Zap teaches the method of claim 6, wherein the policies management component or node is a centralized component separate from the local entity domain (Sey Fig. 3, please see screenshot below, thank you:

    PNG
    media_image1.png
    518
    550
    media_image1.png
    Greyscale

).
For Claim 8, Sey-Zap teaches the method of claim 6, wherein the policies management component or node is a distributed component and includes a portion accessible locally to the local entity domain (Sey Fig. 3).
For Claim 10, Sey-Zap teaches the method of claim 7, further including receiving, from a local data provider, a policy model including the data usage policy, wherein the data usage policy identifies data usage constraints for data provided by the local data provider (Sey Fig. 3)..
For Claim 11, Sey-Zap teaches the method of claim 10, further including storing the one or more data usage policies to a policies management component or node, wherein the policies management component or node is a centralized component separate from the local entity domain; or the policies management component or node is a distributed component and includes a portion accessible locally to the local entity domain (Sey Fig. 3)..
For Claim 15, Sey-Zap teaches the data usage control system according to claim 12, comprising a policies management component or node, wherein the policies management component or node is a centralized component separate from the first entity domain and the second entity domain (Sey Fig. 3); or 
the policies management component or node is a distributed component and includes a portion accessible locally to each of the first entity domain and the second entity domain (Sey Fig. 3).
For Claim 16, Sey-Zap teaches the data usage control system according to claim 12, wherein the second trusted environment entity is configured to: 
receive from the first entity domain a request to instantiate the first analytics task (Sey Fig. 3); 
instantiate the first analytics task (Sey Fig. 3); 
execute the first analytics task to produce the first output data (Sey Fig. 3); and 
send the first output data to the first entity domain (Sey Fig. 3).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sey-Zap as applied to claim 1 above, and further in view of Dar et al. (US 20200134467 A1, filed 10/23/2019; hereinafter Dar).
For Claim 2, Sey-Zap teaches the method of claim 1, Sey-Zap does not explicitly teach wherein the executing the atomic actions further includes modifying the data consuming application to include one or more pre-processing functions or tasks and/or one or more post-processing functions or tasks; and instructing one or more computing nodes in the local entity domain to instantiate the one or more pre-processing functions or tasks and/or one or more post-processing functions or tasks with runtime directives.
However, Dar teaches wherein the executing the atomic actions further includes modifying the data consuming application to include one or more pre-processing functions or tasks and/or one or more post-processing functions or tasks (Dar ¶ 0074 The estimation process then comprises re-estimating the durations during computation, and reassigning the computation phases to the processors based on the re-estimated durations of execution. For example, when preprocessed data is shared between tasks, the preprocessing runtime may change during computation phase of training since runtime may depend on network load and configuration. In this case an algorithm, which can be an external executable communicating with the training programs or a function that is run during a shared part of preprocessing and training, can dynamically receive information reported by the NN, such as typically reported parameters at every beginning or end of a step or an epoch, on the runtimes of the shared and non-shared parts and modify “Execution groups”. The algorithm can then stop training runs, optimize their resource allocation and grouping, and rerun them accordingly. The new runs can continue from previous state by using a suitable checkpoint and recovery mechanism); and 
instructing one or more computing nodes in the local entity domain to instantiate the one or more pre-processing functions or tasks and/or one or more post-processing functions or tasks with runtime directives (Dar ¶ 0074).
Dar and Sey-Zap are analogous art because they are both related to usage policies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the preprocessing techniques of Dar with the system of Sey-Zap because it would allow for dynamically receiving information reported (Dar ¶ 0074).
For Claim 3, Sey-Zap teaches the method of claim 1, Sey-Zap does not explicitly teach wherein the data analytics application includes a second analytics task, and wherein the second analytics task processes, in the local entity domain, at least the first output data of the first analytics task received from the remote entity domain to produce second output data.
However, Dar teaches wherein the data analytics application includes a second analytics task, and wherein the second analytics task processes, in the local entity domain, at least the first output data of the first analytics task received from the remote entity domain to produce second output data (Dar Fig. 4 and related description, please see screenshot of Dar Fig. 4 below, thank you:

    PNG
    media_image2.png
    389
    510
    media_image2.png
    Greyscale

).
Dar and Sey-Zap are analogous art because they are both related to usage policies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the preprocessing techniques of Dar with the system of Sey-Zap because it would allow for dynamically receiving information reported (Dar ¶ 0074).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20210187733 A1, DATA-EFFICIENT HIERARCHICAL REINFORCEMENT LEARNING
ii. US 10986516 B2, System And Method Of Network Policy Optimization
iii. US 9088508 B1, Incremental Application Of Resources To Network Traffic Flows Based On Heuristics And Business Policies
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446